                 Case: 19-12572      Date Filed: 09/24/2019         Page: 1 of 1


                        UNITED STATES COURT OF APPEALS
                           FOR THE ELEVENTH CIRCUIT
                           ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                         56 Forsyth Street, N.W.
                                         Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                     September 24, 2019

Waseem Daker
Valdosta SP - Inmate Legal Mail
PO BOX 5368
VALDOSTA, GA 31063-5368

Appeal Number: 19-12572-J
Case Style: In re: Waseem Daker
District Court Docket No: 6:14-cv-00047-RSB-BWC

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The enclosed order has been ENTERED.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Davina C Burney-Smith, J/caw
Phone #: (404) 335-6183

                                                                   MOT-2 Notice of Court Action
Case: 19-12572   Date Filed: 09/24/2019   Page: 1 of 3
Case: 19-12572   Date Filed: 09/24/2019   Page: 2 of 3
Case: 19-12572   Date Filed: 09/24/2019   Page: 3 of 3
